            Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA

McGruder, et al.,                                  )
                                                   )
        Plaintiffs,                                )
                                                   )
 v.                                                )   Case No. 2:20-cv-03590
                                                   )
 Mnuchin, et al.,                                  )
                                                   )
        Defendants.                                )

        PLAINTIFFS’ EMERGENCY MOTION FOR EXPEDITED DISCOVERY

       Plaintiffs Willard McGruder, Barbara Butterfield, Lily Valentin, Carmen Rodriguez,

Deborah DeMuro, and Face to Face (collectively, “Plaintiffs”), have filed a motion for a

preliminary injunction directing Defendants, the Internal Revenue Service (“IRS”), the United

States Department of the Treasury (“Treasury Department”), Secretary of Treasury Steven

Terner Mnuchin, and Commissioner of the IRS Charles Rettig (collectively, “Defendants”), to

immediately reverse their arbitrary and capricious decision to withhold Congressionally

mandated emergency relief payments from a group of Americans who could use them most –

people with dependent children who do not file federal income tax returns due to their minimal

taxable income and who receive federal benefits primarily due to severe disabilities. In

anticipation of the hearing on that motion, Plaintiffs request that the Court order limited

expedited discovery. In support of this motion, Plaintiffs aver:

       1.       In passing the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act

in response to the global COVID-19 epidemic, Congress directed that Defendants “shall”

deliver these economic impact payments (“EIPs”) “as rapidly as possible.”

       2.       While the IRS and Treasury Department announced automatic EIPs to non-filer

adults who receive certain federal benefits, they refused to send full EIPs to those individuals
           Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 2 of 6




with eligible dependents.

      3.       The IRS instead launched an online portal and, without advance notice or

explanation, issued press releases setting out truncated timelines – ranging from 40 hours to ten

days – by which certain non-filer federal benefits recipients must add their dependents through

the portal in order to receive their EIPs. By contrast, the IRS granted non-filers who do not

receive federal benefits until October 15, 2020 – a period of over six months from the portal’s

launch on April 10, 2020 – to access the same portal.

      4.       Unsurprisingly, many non-filer federal benefits recipients with dependents,

including Plaintiffs, were not able to meet these tight deadlines. They did not learn of the IRS

press releases in time; they encountered unresolvable technical issues with the portal; and their

disabilities prevented them from using the portal without reasonable accommodations, which

were not provided during the applicable windows.

      5.       Despite these difficulties and the clear directives of the CARES Act to provide

payments rapidly, the IRS and the Treasury Department have refused to issue supplemental or

corrective payments to non-filer federal benefits recipients who missed the deadlines.

Defendants insist that such individuals must instead wait to receive their dependent child

payments until spring of 2021, when they file 2020 federal income tax returns.

      6.       Defendants have articulated no rationale for foreclosing this population from

Congressionally mandated, emergency benefits.

      7.       Plaintiffs believe, and have alleged, that Defendants’ press releases and other

actions taken as a whole denying Plaintiffs’ access to dependent child EIPs until 2021 are final

agency actions that must be set aside as arbitrary, capricious, and contrary to law, and thus in

violation of the Administrative Procedure Act. Plaintiffs believe, and have alleged, that
           Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 3 of 6




Defendants actions are contrary to the directions of the CARES Act and were arbitrary,

capricious, and not the product of reasoned decision making.

      8.       Plaintiffs believe, and have alleged, that Defendants violated Plaintiffs’ due

process rights by failing to provide them with adequate notice of their obligation to use a non-

filer portal to receive dependent child EIPs.

      9.       Plaintiffs believe, and have alleged, that Defendants have also violated Plaintiffs’

rights to equal protection of the laws under the Fifth Amendment by creating arbitrary

distinctions based on receipt of particular federal benefits, when these distinctions significantly

reduce Plaintiffs’ access to the valuable dependent child EIPs to which they are entitled, and

serve no rational purpose related to the CARES Act. Plaintiffs believe, and have alleged, that

there was no thoughtful, reasonable, or rational basis for making such significant distinctions

between non-filers that served the purpose of the CARES Act.

      10.      Plaintiffs believe, and have alleged, that Defendants additionally have violated the

Rehabilitation Act and discriminated unlawfully against Plaintiffs by failing to communicate

requirements concerning the non-filer tool in an accessible format and by failing to provide

needed assistance to help recipients with disabilities complete the non-filer tool.

      11.      In advance of filing this Motion, Plaintiffs’ counsel reached out to counsel for

Defendants, who indicated that Defendants oppose Plaintiffs’ Motion for Expedited Discovery.

Plaintiffs are cognizant of the requirements of Federal Rule of Civil Procedure 26(d), which

generally limits discovery from any source before the parties have conferred as required by Rule

26(f), but request that this Court issue an Order authorizing certain expedited discovery prior to

a Rule 26(f) conference.

      12.      Plaintiffs move for an Order that Defendants provide discovery responsive to
          Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 4 of 6




Plaintiffs’ First Set of Requests for Production, see Ex. A; Plaintiffs’ First Set of Requests for

Admission, see Ex. B; Plaintiffs’ First Set of Interrogatories, see Ex. C; and a 30(b)(6)

Deposition of Charles P. Rettig, or of someone with comparable experience and knowledge of

the practices of the IRS from March 1, 2020 to the present.

       13.     This discovery seeks documents and responses regarding the decision making,

processes, and rationales behind Defendants’ actions in 1) imposing truncated deadlines by

which non-filer federal benefits recipients must add their dependents through the IRS’ non-filer

tool in order to receive dependent EIPs, 2) providing limited and inadequate notice of these

requirements, and 3) refusing to issue supplemental or corrective payments to non-filer federal

benefits recipients who missed the deadlines. This discovery is limited in scope and narrowly

tailored to issues that will be germane to the preliminary injunction hearing.

       Plaintiffs request that the Court order Defendants to produce the requested documents

and respond to Plaintiffs’ requested admissions and interrogatories by August 14, 2020, and to

schedule the above-requested deposition to take place as soon thereafter as practicable, and order

the parties to work in good faith to identify responsive documents and a mutually acceptable date

for the deposition.

       WHEREFORE, Plaintiffs respectfully request that this Court grant this motion.

Dated: July 31, 2020
                                                 Respectfully submitted,

                                                 _/s/ Ellen T. Noteware______________

                                                 Ellen T. Noteware, ID No. 82711
                                                 Caitlin G. Coslett, ID No. 306915
                                                 Phyllis M. Parker, ID No. 77336
                                                 Nicholas Urban, ID No. 307129
                                                 Michaela L. Wallin*
                                                 BERGER MONTAGUE PC
                                                 1818 Market Street, Suite 3600
Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 5 of 6




                              Philadelphia, PA 19103
                              Telephone: (215) 875-3000
                              enoteware@bm.net
                              ccoslett@bm.net
                              pparker@bm.net
                              nurban@bm.net
                              mwallin@bm.net

                              Jennifer Burdick, ID No. 306703
                              Kristen Dama, ID No. 207079
                              COMMUNITY LEGAL SERVICES, INC.
                              1424 Chestnut Street
                              Philadelphia, PA 19102
                              Telephone: (215) 981-3700
                              JBurdick@clsphila.org
                              KDama@clsphila.org

                              Christine Speidel, ID No. 325502
                              Leslie Book, ID No. 88566
                              VILLANOVA FEFERAL TAX CLINIC
                              299 North Spring Mill Road
                              Villanova, PA 19085
                              Telephone: (610) 519-4123
                              Chrisine.Speidel@law.villanova.edu
                              Book@law.villanova.edu

                             *Pro hac vice to be filed.
         Case 2:20-cv-03590-CFK Document 11 Filed 07/31/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing

Plaintiffs’ Emergency Motion For Expedited Discovery with the Clerk of the Court using the

CM/ECF system.


                                              /s/ Ellen Noteware
                                              Ellen Noteware
